  Case 1:05-cr-00377-VM Document 35 Filed 05/08/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                 5/8/2020
UNITED STATES OF AMERICA           :
                                   :    05 CR 377 (VM)
     - against -                   :
                                   :    ORDER
ANTHONY BATTLE,                    :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      The Court sentenced defendant Anthony Battle (“Battle”)

to 240 months’ imprisonment followed by 5 years’ supervised

release on March 7, 2008.               (See Dkt. Minute Entry             dated

3/7/2008.) Battle is serving his sentence in FCI Fort Dix.

      By motion dated April 16, 2020, which was received by

the   Court     on   May    7,   2020,    Battle       requested       immediate

compassionate        release     pursuant      to      18   U.S.C.      Section

3582(c)(1)(A) (“Section 3582”). (See “Motion,” Dkt. No. 34.)

Battle notes that he has asthma, which, according to the

Centers   for    Disease     Control     and     Prevention   (the       “CDC”),

places him at an increased risk of suffering severe illness

in the event that he contracts COVID-19. He also notes that

he is African American and that the CDC has recognized that

African Americans suffer a higher rate of death from COVID-

19 than other race and ethnic groups.

      Section    3582      allows   a    court    to    reduce     a    term   of

imprisonment or supervised release after considering the
  Case 1:05-cr-00377-VM Document 35 Filed 05/08/20 Page 2 of 4



factors set forth in 18 U.S.C. Section 3553(a) and finding

that “extraordinary and compelling reasons warrant such a

reduction.” See Section 3582. However, a court may do so only

upon motion of the Director of the Bureau of Prisons (“BOP”)

or “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever

is earlier.” See id. Section 571.61 of Title 28 of the Code

of Federal Regulations sets forth how an inmate must submit

a request under Section 3582 to the BOP.

     Battle does not specify whether he has submitted any

written request to the warden of FCI Fort Dix. Battle argues,

instead, that due to the urgency of his situation, he cannot

wait for the Bureau of Prisons to process his request.

     Other courts in this district have waived the exhaustion

requirements of Section 3582. See, e.g., United States v.

Scparta, 19 Cr. 578, 2020 WL 1910481, at *8 (S.D.N.Y. Apr.

20, 2020). This Court, however, is not persuaded that it can

waive Section 3582’s exhaustion requirements. As the Supreme

Court   has    instructed,     “[w]here    Congress     specifically

mandates, exhaustion is required.” McCarthy v. Madigan, 503

U.S. 140, 144 (1992). Any argument that it would be futile

                                  2
  Case 1:05-cr-00377-VM Document 35 Filed 05/08/20 Page 3 of 4



for   Battle   to   exhaust   his       administrative    remedies   is

unavailing,    given   that   the   statute    contains    an    express

futility provision, permitting him to seek judicial relief if

the BOP does not act on his request within thirty days. See

Section 3582; see also Booth v. Churner, 532 U.S. 731, 741

n.6 (2001) (“[W]e will not read futility or other exceptions

into statutory exhaustion requirements where Congress has

provided otherwise.”); Theodoropoulos v. I.N.S., 358 F.3d

162, 172 (2d Cir. 2004) (“[C]ourts are required to strictly

enforce statutory exhaustion requirements.”). Although, as

other courts in this District have noted, it is not yet clear

under Second Circuit law whether the exhaustion requirement

is jurisdictional or simply a statutory requirement, see

United States v. Monzon, No. 99 CR 157, 2020 WL 550220, at *2

(S.D.N.Y. Feb. 4, 2020), it makes no difference here. The

Court must deny the request.

      The Court is entirely sympathetic to the plight of Battle

and other inmates in his position. The Court encourages Battle

to submit a request to the warden of Fort Dix. If the warden

denies his request, he must appeal to the appropriate BOP

Regional Director and, if that appeal fails, to the BOP

General Counsel before renewing his Motion. See 28 C.F.R.

§§ 571.63(a), 542.15(a).      Alternatively, if the BOP takes no



                                    3
  Case 1:05-cr-00377-VM Document 35 Filed 05/08/20 Page 4 of 4



action within 30 days after receiving Battle’s request, he

may renew his Motion before this Court. See Section 3582.

     Accordingly, it is hereby

     ORDERED that the defendant’s Motion is DENIED. Defendant

may renew his request upon compliance with the terms of the

statute. The Clerk of Court is directed to mail this order to

Defendant.

SO ORDERED.

Dated:   New York, New York
         8 May 2020




                                  4
